Plaintiff sues to recover damages for injury to person and property resulting from a collision between a passenger automobile, owned and operated by plaintiff, and a tractor and trailer owned by defendant. Defendant interposed a counterclaim to recover damages to property. The jury rendered a verdict in plaintiff’s favor for $65,000 for personal injuries and $1,400 for property damage. Defendant appeals from the judgment entered thereon. Judgment reversed on the facts and a new trial granted, with costs to abide the event. The verdict, which imports that the collision took place without plaintiff’s negligence contributing thereto, is against the weight of the evidence. Nolan, P. J., Adel, MacCrate, Schmidt and Beldock, JJ., concur. [See 283 App. Div. 714.]